Title: To Alexander Hamilton from George Ingersoll, 26 February 1799
From: Ingersoll, George
To: Hamilton, Alexander


          
            Sir
            Westpoint Feby 26. 99
          
          I have received thriplicat Letters of the 30th. Ult. I expect you must have received my Letter with the enclosed Returns, Inspection Returns, with every other matter required by your order of the 30 Ult. excepting the Return of the sick in Hospital & Quarters, with the Return of Drugs, & Medicines, now on hand; and wanting for the insuing summer, which are enclosed. I have to beg the attention of the General, respecting the Men; which are unfit for service, whether they are to be discharged; or remain here; receiving pay, Clothing & provisions; without being able to do the common duties of the Garrison. I have to request the order of the General on the subject.
          I am, Sir with great respect your Most Obedient Servt.
          
            Geo. Ingersoll
            Capt. 1st Regt. A&E
            Commanding
          
          Major Genl. Alexr. Hamilton
        